
	

113 HR 2643 IH: Stay in Place, Cut the Waste Act of 2013
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2643
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Mr. Fitzpatrick (for
			 himself, Mr. Barrow of Georgia,
			 Mr. Thompson of Pennsylvania,
			 Mr. Welch,
			 Mr. Coffman,
			 Ms. Brownley of California,
			 Mr. Matheson, and
			 Mr. Griffin of Arkansas) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a review of efforts to reduce Federal
		  agency travel expenses through the use of video conferencing and a plan to
		  achieve additional reductions in such expenses through the use of video
		  conferencing, to implement such plan through rescissions of appropriations, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stay in Place, Cut the Waste Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)The Federal Government spends billions of
			 dollars per year on travel to conferences, training programs, business
			 meetings, court and administrative hearings, and other related
			 activities.
			(2)On November 9,
			 2011, President Barack Obama issued Executive Order 13589 (76 Fed. Reg. 70863;
			 relating to promoting efficient spending). Section 2 of such Executive order
			 directs the head of each executive department or agency to establish a plan for
			 fiscal year 2013 to reduce the combined expenses associated with a variety of
			 activities, including travel, by not less than 20 percent below fiscal year
			 2010 levels.
			(3)Section 3 of
			 Executive Order 13589 addresses travel spending and provides, in part, for the
			 use of video conferencing.
			(4)In May 2012, the
			 Director of the Office of Management and Budget instructed the heads of
			 executive departments and agencies to reduce their travel budgets in fiscal
			 year 2013 to 30 percent below fiscal year 2010 levels.
			(5)While the
			 Administration has made efforts to utilize video conferencing and reduce travel
			 expenses, such practices are still a largely untapped means of saving taxpayer
			 dollars.
			(6)The Telework Enhancement Act of 2010
			 (Public Law 111–292) requires the head of each executive agency to establish a
			 policy under which eligible employees of such agency may be authorized to
			 telework.
			(7)The video
			 conferencing industry has shifted from a hardware-based model to a
			 browser-based model, leading to reduced expenses and increased efficiency in a
			 system that is able to meet the needs in daily commerce for full-featured
			 conferencing using off-the-shelf equipment present in most every Government
			 office, business, and home.
			(8)Video conferencing can be used by Federal
			 employees instead of or in addition to telephones and email to enhance
			 communication and problem solving, to reduce associated carbon footprints, to
			 facilitate staff training and interagency meetings, and to increase employee
			 productivity, thereby helping shorten project timelines, promote efficiency,
			 improve collaboration among coworkers across the country, and improve work-life
			 balance.
			3.Review, plan, and
			 report on using video conferencing to reduce Federal agency travel
			 expenses
			(a)ReviewThe Director shall review the extent to
			 which Federal agencies have reduced travel expenses by the use of video
			 conferencing pursuant to Executive Order 13589 (76 Fed. Reg. 70863; relating to
			 promoting efficient spending) and OMB Memorandum 12–12–12.
			(b)PlanThe Director shall develop a plan for
			 fiscal years beginning with fiscal year 2017 to use video conferencing to
			 achieve the lesser of—
				(1)a 50 percent reduction in Federal agency
			 travel expenses below fiscal year 2013 levels; or
				(2)the greatest reduction in such expenses the
			 Director considers feasible.
				(c)ReportNot later than six months after the date of
			 the enactment of this Act, the Director shall submit to the Committee on
			 Oversight and Government Reform of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the review required by subsection (a) and the plan required by subsection
			 (b).
			4.Implementation of
			 planOf the amounts made
			 available to Federal agencies to fund travel expenses for fiscal years
			 beginning with fiscal year 2017, the Director shall rescind the amounts that
			 are proposed for reduction by the plan developed under section 3(b).
		5.DefinitionsIn this Act:
			(1)DirectorThe term Director means the
			 Director of the Office of Management and Budget.
			(2)Federal
			 agencyThe term Federal agency means any agency
			 listed in section 901(b) of title 31, United States Code.
			(3)Travel
			 expensesThe term
			 travel expenses means the total amount a Federal agency pays or
			 reimburses under subchapter I or subchapter II of chapter 57 of title 5, United
			 States Code.
			
